McCOMB, J., pro tem.
This is an appeal from a judgment in favor of respondents after a trial before a court without a jury.
The propositions urged by appellant will not be considered by us, because she has failed to observe the provisions of rule VIII, section 3, of this court requiring the party alleging error to print in the briefs the substance of the pleadings in general terms. (Rule VIII, sec. 3, p. 10, Rules of the Supreme Court and District Courts of Appeal of the State of California.)
This rule is not a mere technical requirement, but is prescribed for the purpose of facilitating the disposition of cases *208upon appeal and of furnishing this court with complete and adequate information upon which to predicate its judgment. For the foregoing reason the appeal is dismissed.
Grail, P. J., and Wood, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on June 8, 1936.